          Case 4:20-cv-05504-JST Document 52 Filed 12/29/20 Page 1 of 3



 1 Michael T. Pieja (CA Bar No. 250351)               Peter E. Soskin (SBN 280347)
   Alan E. Littmann (pro hac vice)                    peter.soskin@klgates.com
 2 Lauren Abendshien (pro hac vice)                   K&L GATES LLP
 3 GOLDMAN ISMAIL TOMASELLI                           Four Embarcadero Center, Suite 1200
     BRENNAN & BAUM LLP                               San Francisco, CA 94111
 4 200 South Wacker Dr., 22nd Floor                   Telephone: (415) 882-8200
   Chicago, IL 60606                                  Fax: (415) 882-8220
 5 Tel: (312) 681-6000
   Fax: (312) 881-5191                                Benjamin E. Weed
 6
   mpieja@goldmanismail.com                           benjamin.weed@klgates.com
 7 alittmann@goldmanismail.com                        Gina A. Johnson
   labendshien@goldmanismail.com                      gina.johnson@klgates.com
 8                                                    K&L GATES LLP
   (Additional counsel listed in signature block)     70 W. Madison St., Suite 3100
 9                                                    Chicago, IL 60602
   Attorneys for Plaintiff Apple Inc.                 Telephone: 312-781-7166
10
                                                      Fax: 312-345-1843
11
                                                      Attorneys for Defendant Koss Corporation
12
                                  UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
14
     APPLE INC.,                                    Case No. 4:20-cv-05504-JST
15
                   Plaintiff,                       STIPULATION TO EXTEND DEADLINE
16
                                                    FOR APPLE’S OPPOSITION TO KOSS’
           v.                                       MOTION TO ENFORCE STAY AND
17
                                                    PRELIMINARILY ENJOIN
     KOSS CORPORATION,                              ARBITRATION PURSUANT TO CIVIL
18
                                                    LOCAL RULE 6-2
                   Defendant.
19
                                                    JUDGE: Hon. Jon S. Tigar
20

21         Pursuant to Local Rule 6-2, and subject to the Court’s approval, the parties hereby stipulate
22 to a one-week extension of Apple’s deadline to file its opposition to Koss’ Motion to Enforce Stay

23 and Preliminarily Enjoin Arbitration (Dkt. No. 43). The requested extension would move Apple’s

24 deadline from December 28, 2020 to January 4, 2021. In support of the requested extension, the

25 parties state as follows:

26         1. This case is currently stayed pending the outcome of Apple’s pending motion to strike in
27              an action involving the same parties before the Western District of Texas (Koss
28              Corporation v. Apple Inc., No. 6:20-cv-00665-ADA) (the “Texas Action”).

     STIPULATION TO EXTEND DEADLINE                  1                           CASE NO. 4:20-cv-05504-JST
          Case 4:20-cv-05504-JST Document 52 Filed 12/29/20 Page 2 of 3



 1         2. On December 14, 2020, Koss filed its to Enforce Stay and Preliminarily Enjoin
 2             Arbitration. (Dkt. No. 43.)
 3         3. Pursuant to Civil L.R. 7-3(a), Apple’s Opposition is currently due on December 28, 2020.
 4         4. Apple requests this extension to allow it time to prepare a response and communicate with
 5             the relevant Apple personnel given the upcoming holidays.
 6         5. Koss does not oppose the requested extension.
 7         6. There have been two prior time modifications in this case: (1) an agreement to extend the
 8             time for Koss to answer the Complaint in this action by fourteen days and (2) an agreement
 9             to extend the time for Apple to file a declaration in support of Koss’ Motion for Leave to
10             File Under Seal by 7 days. There is currently no schedule set by Court Order in this matter,
11             which is stayed pending the outcome of Apple’s pending motion to strike in the Texas
12             Action.
13         7. This request to extend the deadline is not submitted for the purpose of delay.
14         8. Therefore, the parties hereby stipulate, subject to the Court’s approval, that Defendant
15             Apple Inc. shall have until January 4, 2021 to file its opposition to Koss’ Motion to
16             Enforce Stay and Preliminarily Enjoin Arbitration.
17         Pursuant to Civil L.R. 5-1(i)(3), agreement to file this document was obtained from Benjamin
18 E. Weed, counsel for Koss Corporation, on December 24, 2020.

19

20 DATED: December 26, 2020                      Respectfully submitted,
21

22                                                 /s/ Michael T. Pieja
                                                 Michael T. Pieja (CA Bar No. 250351)
23                                               Alan E. Littmann (pro hac vice)
                                                 Lauren Abendshien (pro hac vice)
24                                               GOLDMAN ISMAIL TOMASELLI
                                                   BRENNAN & BAUM LLP
25
                                                 200 South Wacker Dr., 22nd Floor
26                                               Chicago, IL 60606
                                                 Tel: (312) 681-6000
27                                               Fax: (312) 881-5191
                                                 mpieja@goldmanismail.com
28                                               alittmann@goldmanismail.com
                                                 labendshien@goldmanismail.com
     STIPULATION TO EXTEND DEADLINE                   2                             CASE NO. 4:20-cv-05504-JST
          Case 4:20-cv-05504-JST Document 52 Filed 12/29/20 Page 3 of 3



 1
                                        Kenneth Baum (CA Bar No. 250719)
 2                                      GOLDMAN ISMAIL TOMASELLI
 3                                        BRENNAN & BAUM LLP
                                        429 Santa Monica Boulevard, Suite 710
 4                                      Santa Monica, CA 90401
                                        Tel: (310) 576-6900
 5                                      Fax: (310) 382-9974
                                        kbaum@goldmanismail.com
 6
                                        Attorneys for Plaintiff Apple Inc.
 7

 8
                                         /s/ Benjamin E. Weed
 9                                      Benjamin E. Weed
                                        benjamin.weed@klgates.com
10                                      Gina A. Johnson
                                        gina.johnson@klgates.com
11                                      K&L GATES LLP
                                        70 W. Madison St., Suite 3100
12
                                        Chicago, IL 60602
13                                      Telephone: 312-781-7166
                                        Fax: 312-345-1843
14
                                        Peter E. Soskin (SBN 280347)
15                                      peter.soskin@klgates.com
                                        K&L GATES LLP
16
                                        Four Embarcadero Center, Suite 1200
17                                      San Francisco, CA 94111
                                        Telephone: (415) 882-8200
18                                      Fax: (415) 882-8220
19                                      Attorneys for Defendant Koss Corporation
20

21 PURSUANT TO STIPULATION, IT IS SO ORDERED.

22

23 ____________________________
                                          Dated: December 29, 2020
24 United States District Judge

25

26

27

28

     STIPULATION TO EXTEND DEADLINE         3                                CASE NO. 4:20-cv-05504-JST
